Title: From George Washington to Robert Boggess, 10 December 1799
From: Washington, George
To: Boggess, Robert

 

Sir
Mount Vernon 10th Decr 1799

In answer to your letter of yesterday’s date, I have to observe that you, as well as others, have mistaken my real situation very much when it is supposed that I have it in my power to lend money.
The truth is, that my receipts of this article, for some years back, have fallen so far short of my expenditures—without having made any purchases to increase my property (excepting a lot or two in the Federal City) that I have been under the necessity of selling land, & borrowing money myself to enable me to support, ⟨illegible⟩ these expences. I am Sir Your Hble Servant

Go: Washington

